Citation Nr: 1643374	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-30 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to open a claim for service connection for a stomach ulcer condition.

2.  Entitlement to service connection for a stomach ulcer disability, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to an increased initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to February 1988, and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 and a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the undersigned in November 2015, and a transcript of that hearing is of record.

Although the RO may have reopened the previously denied claim for service connection for residuals of a stomach ulcer condition, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a stomach ulcer disability and entitlement to an initial rating in excess of 30 percent for PTSD are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On November 18, 2015, at the hearing before the undersigned, prior to the promulgation of a decision in the appeal, the appellant withdrew the claims for service connection for right hip, right ankle, and right knee disabilities.

2.  A September 2006 rating decision denied service connection for a stomach ulcer disability.  The Veteran did not appeal that decision, and the September 2006 decision is final.

3.  The evidence received subsequent to the September 2006 final denial of the claims for service connection for a stomach ulcer disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the claims of service connection for right hip, right ankle, and right knee disabilities by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The September 2006 rating decision that denied service connection for a stomach ulcer disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015). 
 
3.  As new and material evidence has been received since the September 2006 rating decision, the criteria to reopen the claim for service connection for a stomach ulcer disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

On November 18, 2015, at the hearing before the undersigned and prior to the promulgation of a decision in the appeal, the appellant withdrew the claims for service connection for right hip, right ankle, and right knee disabilities.  The Board finds that the appellant has withdrawn the appeals of those claims and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for right hip, right ankle, and right knee disabilities, and those appeals are dismissed.

New and Material Evidence

A September 2006 rating decision denied service connection for peptic ulcer claimed as due to Motrin, previously claimed as ulcer due to undiagnosed illness, on the basis that a peptic ulcer was not found in the Veteran's service medical records. 

The Veteran was notified of the denial and did not perfect a timely appeal.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (20153); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final September 2006 rating decision includes the Veteran's testimony at the November 2015 Board hearing.  The Veteran testified that there is a connection between PTSD and stress and a stomach condition.  In times of stress, or if he panicked, his stomach overproduced acid, and hurt.  He then threw up and could not eat.  The stressed he experienced, the more difficulty he had holding down food or eating.  He had blood in his stool.  

That evidence is new, and relates to an unproven element of the previously denied September 2006 decision, suggesting a relationship between the claimed disability and service-connected PTSD.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection for a stomach ulcer condition has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for a stomach ulcer disability is reopened.


ORDER

The appeal for service connection for a right hip disability is dismissed

The appeal for service connection for a right ankle disability is dismissed

The appeal for service connection for a right knee disability is dismissed

New and material evidence having been received, the claim for service connection for a stomach ulcer disability is reopened.  To that extent only, the appeal is granted.


REMAND

The evidence shows that the Veteran is service connected for PTSD, and that he has a current stomach ulcer disability, which he claims is made worse by stress caused by PTSD.  However, the evidence does not show any opinion as to whether any current stomach ulcer condition is related to service, including as secondary to service-connected PTSD.  Therefore, examination is needed to determine whether it is at least as likely as not that any current stomach ulcer condition is related to service.

The Veteran testified as to the worsening of PTSD at the November 2015 hearing, and to the increase in the dosage of his medications to address increased anxiety levels and panic attacks, including that he could not tolerate or participate in being around people, shopping, eating out, socializing with friends or family; and that he was quick to anger.  The Veteran submitted a November 2015 mental status examination and VA format DBQ evaluation by a private licensed clinical psychologist.  The last VA examinations addressing the Veteran's PTSD was conducted in July 2012.  The Board finds that a more current VA examination and opinion for the severity of the PTSD is needed.

Prior to arranging for the Veteran to undergo further examinations, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, schedule the Veteran for an examination with a psychologist or psychiatrist, who has not previously examined him, to ascertain the severity of PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically comment on a November 2015 mental status examination and VA format DBQ evaluation by a private licensed clinical psychologist.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should provide a full diagnosis.  The examiner should consider the Veteran's statements and other lay statements regarding current severity and worsening of symptoms, including the Veteran's hearing testimony in November 2015.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine as to the level of social and occupational impairment caused by PTSD and should describe the symptoms that result in those levels of impairment.

3.  Then schedule the Veteran for an examination by an appropriate medical doctor specialist who has not previously examined him to determine the nature and etiology of any stomach ulcer disability.  The examiner must review the claims file and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's hearing testimony in November 2015.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinions:

(a) For any stomach ulcer disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed stomach ulcer disability was caused by active service, was present in service, or is related to any incident of service. 

(b)  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that a peptic (gastric or duodenal) ulcer manifested within one year following separation from service.

(c) For any stomach ulcer disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused by posttraumatic stress disorder. 

(d) For any stomach ulcer condition diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by posttraumatic stress disorder.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


